Bonner, Associate Justice.
Appellee Patton instituted this suit against appellant Davidson in the court of a justice of the peace of ¡Nacogdoches county, September 16, 1878, for balance of $49.12 due on account, and by amendment, October 28, 1878, for an additional account for $13.09. A judgment was rendered in that court, October 31, 1878, in favor of Patton for $62.21, from which an appeal was taken to the county court. Under an act of the legislature abolishing the jurisdiction of the county court of that county, the cause was transferred to the district court. On October 18, 1881, a trial was had in this latter court, which resulted also in a verdict and judgment for- Patton for $62.21, beside interest and costs, from which this appeal was taken by Davidson. The question now before us arises on the motion of Patton to dismiss the appeal for want of jurisdiction in this court to entertain the same.
Section 3, article V, constitution of 1876, provides that the supreme court shall have appellate jurisdiction only, and which shall extend to civil cases “of which the district courts have original or appellate jurisdiction.” It is not questioned but that the district court had appellate jurisdiction of the case, and this was sufficient to confer jurisdiction on this court also, under the construction heretofore given to the above clause of the constitution. Pevito v. Rodgers, 52 Tex., 581.
Motion overruled.
[Opinion delivered October 13, 1882.]